

115 HR 3784 IH: Common Sense Opportunities Act
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3784IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Davidson (for himself, Mr. Danny K. Davis of Illinois, Mr. Poliquin, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to clarify the treatment of technical errors in
			 applications for Federal TRIO programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Common Sense Opportunities Act. 2.Application statusSection 402A(c)(7) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(c)(7)) is amended by striking 8 months each place it appears and inserting 4 months.
 3.Treatment of technical errors in applicationsSection 402A(c)(8) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(c)(8)) is amended by adding at the end the following:
			
				(D)Treatment of technical errors in applications
 (i)In generalExcept as provided in clause (ii), the Secretary may not reject an application for a grant or contract under this chapter solely because such application contains a technical error.
 (ii)ExceptionThe Secretary may reject an application for a grant or contract under this chapter solely because such application contains a technical error only if—
 (I)the Secretary provides notice of the technical error by email and phone to the primary contact person, authorized representative, and project director identified in the application and, as part of such notice, specifically identifies the technical error in the text of the application;
 (II)during a period of not fewer than 7 business days after providing notice to the applicant under subclause (I), and in accordance with clause (iii), the Secretary allows the applicant to submit a revised application that corrects the technical error identified in such notice; and
 (III)the applicant— (aa)does not submit to the Secretary a revised application that corrects the technical error identified in the notice under subclause (I) before the expiration of the period described in subclause (II); or
 (bb)submits to the Secretary a revised application that contains a new technical error or does not correct the technical error identified in the notice under subclause (I).
 (iii)Treatment of revised applicationsThe Secretary shall treat a revised application submitted under clause (ii)(II) in the same manner as a timely submitted application that did not contain the technical error corrected in such revised application. The peer review score of a revised application submitted under clause (ii)(II) shall not be reviewable by any officer or employee of the Department of Education other than the Secretary.
 (iv)Technical error definedIn this subparagraph, the term technical error means a nonsubstantive error in an application, including an error in formatting, spacing, number of pages, font size or style, and an error in rounding or any other typographical error in a proposed budget..
 4.Reports to CongressSection 402H(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1070a–18(a)(1)) is amended— (1)in subparagraph (D), by striking and at the end;
 (2)in subparagraph (E), by striking the period at the end; and (3)by adding at the end the following:
				
 (F)identify each entity that received a grant or contract under this chapter during the period covered by the report and indicate the dollar amount of each such grant or contract;
 (G)identify each entity that applied for, but did not receive, a grant or contract under this chapter during the period covered by the report and indicate the reason that the entity did not receive the grant or contract for which it applied; and
 (H)set forth the information described in subparagraphs (F) and (G) separately for each State and local educational agency concerned.
					.
			